DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Applicant argues that the zig-zag configuration in Kim results in Equation (3) and (4) as disclosed in paragraph [0029]), and modifying the zig-zag configuration of Kim with the winding structure of Shudarek would not result in Equation (3) and (4). Therefore, Applicant states that such modification would render the device of Kim inoperable for its intended purpose. Applicant further states that Kim is directed to concepts of balancing current passing through multiple parallel circuit branches, and Shudarek is directed to concepts of providing an inductor with common mode and differential modes. Therefore, a person with ordinary skill in the art would not combine the two references to arrive at the claimed configuration.
After careful consideration without passion or prejudice, the argument is respectfully found not persuasive. Kim discloses in the last sentence of paragraph [0030], “other types of balanced three leg cores may be used for achieving a balanced inductance on each leg.” Therefore, a person with ordinary skill in the art would know that there are different ways to balance the inductance. Shudarek teaches the first and fifth windings on the first and third limbs, respectively, and so a person with ordinary skill in the art would try to balance inductance on each leg, without undue experiment, by disposing the first and fifth windings on the first and third legs, as taught by Shudarek with the motivation as set forth in the Office Action mailed on 09/24/2021. Therefore, the combination of the winding structure of Kim to the device of Kim 
Applicant also argues that modifying the first and fifth windings of Lindberg-Poulsen with the windings structure of Shudarek would result in the device of Lindberg inoperable because the primary windings and the secondary windings of Lindberg-Poulsen need to be coupled to separate drivers, and modifying this configuration would result in not couplings the corresponding windings and drivers.
After careful consideration without passion or prejudice, the argument is respectfully not persuasive. The examiner is simply suggesting applying the teaching of changing the locations of the windings on the core legs. For example, the combination of the windings of Shudarek to the device of Lindberg would result in first winding first winding PW1b wound on the first outer leg on E core 702b, and the third winding PW2b would become the claimed fifth winding wound on the second outer leg of E core 702a, and the combination would still result in the first winding PW1b wound on a first outer leg of E core 702 connected with the fifth winding PW2b wound on the second outer leg of core 702a. Similarly, the claimed fifth winding PW2a would become the claimed third winding, which is connected to the claimed fourth winding PW1a as in the present invention. Therefore, the combination of Shudarek to the device of Lindberg would still operable for its intended purpose. 
	Furthermore, Lindberg-Poulsen could have been applied to teach all the limitation of current claim 27 as below:
With respect to claim 27, Lindberg-Poulsen et al., hereinafter referred to as “Lindberg-Poulsen,” teaches a multi-phase coupled inductor 100 (Fig. 7) comprising: 
an upper body 702b; 
a lower body 702a; 
a first outer leg 732b and 732a connecting the upper body and the lower body at a left side; 
a second outer leg 736a and 736b connecting the upper body and the lower body at a right side; 
a center leg 734a and 734b connecting the upper body and the lower body between the first outer leg and the second outer leg; 
a first winding PW1b wrapping the first outer leg; 
a second winding Lboostb wrapping the center leg; 
a third winding PW2a wrapping the second outer leg; 
a fourth winding PW1a wrapping the first outer leg; 
a fifth winding PW2b wrapping the second outer leg; 
a sixth winding SW1b wrapping the first outer leg; 
a seventh winding Lboosta wrapping the center leg; 
an eighth winding SW2b wrapping the second outer leg; 
a ninth winding SW1a wrapping the first outer leg; and 
a tenth winding SW2a wrapping the second outer leg, 
wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed; 
a first primary phase current flows through the first winding PW1b and the fifth winding PW2b, and
wherein a primary third phase current flows through the third winding PW2a and the fourth winding PW1a (paras [0058]-[[0059]). One of the definitions of “integral” is “consisting or composed of parts that together constitute a whole” (https://www.dictionary.com/browse/integral). As seen in Fig. 7 of Lindberg-Poulsen, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are composed of parts that formed together. Therefore, it’s proper to interpret that Lindberg-Poulsen teaches “the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed” as currently claimed.	
Drawings
The drawings were received on 12/06/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. PG. Pub. No. 2007/0007909 A1) in view of Shudarek et al. (U.S. PG. Pub. No. 2013/0200975 A1).
With respect to claim 1, Kim et al., hereinafter referred to as “Kim,” teaches a three-phase coupled inductor (FIG. 1 below, a reproduction of FIG. 3) comprising: 
a first winding 21 on a first limb 11; 
a second winding 22 on a second limb 12; 
a third winding 23 on a third limb 13; 

a fifth winding 33 on the third limb 13, 
wherein a first number of turns (three turns as shown) of the first winding is the same as a third number of turns (three turns) of the third winding, and 
wherein a fourth number of turns (three turns as shown) of the fourth winding is the same as a fifth number of turns of the fifth winding (three turns as shown), 
wherein a third phase current flows through the third winding and fourth winding (paras. [0029]-[0030]). Kim does not expressly teach a first phase current flows through the first winding and the fifth winding.
Shudarek et al., hereinafter referred to as “Shudarek,” teaches an inductor (FIGs. 1A and 2), wherein a first phase current flows through the first winding 14 and the fifth winding 22 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic path.
With respect to claim 2, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 1, wherein the first limb and the third limb are outer legs and the second limb is a center leg (Kim, para. [0030]). 
With respect to claim 3, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 2, wherein a second phase current flows through the second winding (Kim, para. [0030]). 


    PNG
    media_image1.png
    756
    690
    media_image1.png
    Greyscale

With respect to claims 4 and 26, Kim teaches the three-phase coupled inductor according to claims 3 and 24, respectively, wherein the third phase current outputted from the third winding flows into the fourth winding (para. [0029]). Kim does not expressly teach, in the embodiment of FIG. 3, the first phase current outputted from the first winding flows into the fifth winding.

With respect to claim 5, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 4, wherein the three-phase coupled inductor includes a lower E core and an upper E core (Kim, para. [0030], Shudarek, para. [0019]). 
With respect to claim 6, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 5, wherein the first limb comprises a first upper limb 47 of the upper E core 40 and a first lower limb 44 of the lower E core 41, the second limb comprises a second upper limb 42 of the upper E core and a second lower limb 45 of the lower E core, and the third limb 43 comprises a third upper limb of the upper E core and a third lower limb 46 of the lower E core (para. [0030]). 
With respect to claim 7, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 6, the fourth winding winds the first lower limb and the fifth winding winds the third lower limb (paras. [0030] and [0032], Shudarek, para. [0026]). 
With respect to claim 8, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 4. Kim does not expressly teach the first number of turns and the fifth number of turns are expressed as the following Formula 1 
                
                    N
                    a
                    =
                    
                        
                            1
                            +
                            2
                            k
                            b
                            +
                             
                            
                                3
                                
                                    
                                        k
                                    
                                    
                                        2
                                    
                                
                                +
                                6
                                k
                            
                        
                        
                            k
                            -
                            1
                        
                    
                     
                    N
                    
                        
                            a
                        
                        
                            '
                        
                    
                
            ,                 
                    k
                    =
                    
                        
                            R
                            1
                        
                        
                            R
                            0
                        
                    
                
            
wherein, the first number of turns is Na, the fifth number of turns is Na', R0 is a reluctance of each limb in a magnetic equivalent circuit of the three-phase coupled inductor, and R1 is a summation of the reluctance R0 and two reluctances Rs between the first limb and the second 
With respect to claim 9, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 8. Kim does not expressly teach a second number of turns of the second winding is expressed as the following 
Formula 2 
                        
                            N
                            b
                            =
                            
                                
                                    
                                        
                                            a
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    2
                                    a
                                    +
                                    1
                                    +
                                    2
                                    k
                                    a
                                
                                
                                    k
                                    
                                        
                                            a
                                            -
                                            1
                                        
                                    
                                
                            
                            N
                            a
                        
                    ’	                        
                            a
                            =
                            
                                
                                    1
                                    +
                                    2
                                    k
                                    b
                                    +
                                     
                                    
                                        3
                                        
                                            
                                                k
                                            
                                            
                                                2
                                            
                                        
                                        +
                                        6
                                        k
                                    
                                
                                
                                    k
                                    -
                                    1
                                
                            
                        
                    
wherein, the second number of turns is Nb. However, Kim teaches similar formula in paragraph [0029]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the claimed formula to provide the required turn ratio.
With respect to claim 11, Kim teaches a three-phase coupled inductor (FIG. 1 above) comprising: 
a first winding 21 on a first limb 11; 
a second winding 22 on a second limb 12; 
a third winding 23 on a third limb 13; 
a fourth winding 31 on the first limb 11; and 
a fifth winding 33 on the third limb 13, 
wherein a second phase current flows through the second winding, and 
wherein a third phase current flows through the third winding and the fourth winding (paras. [0029]-[0030]). Kim does not expressly teach, in the embodiment of FIG. 3, wherein a first phase current flows through the first winding and the fifth winding. 

With respect to claim 12, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 11, wherein a first winding direction (counter clock-wise direction) of the first winding 21 is different from a fourth winding direction (clock-wise direction) of the fourth winding 31 and a third winding direction (counter clock-wise direction) of the third winding 23 is different from a fifth winding direction (clock-wise direction) of the fifth winding (Kim, paras. [0029]-[0030]). 
With respect to claim 13, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 12, wherein a second winding direction (counter clock-wise) of the second winding is the same as the first winding direction and the third winding direction (Kim, paras. [0029]-[0030]). 
With respect to claim 14, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 13, wherein the fourth winding direction is the same as the fifth winding direction (clock-wise direction) (Kim, paras. [0029]-[0030]). 
With respect to claim 15, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 11, wherein a first number of turns of the first winding is the same as a third number of turns of the third winding, and a fourth number of turns of the fourth winding is the same as a fifth number of turns of the fifth winding (Kim, paras. [0029]-[0030]). 
With respect to claim 16, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 15, wherein a second number of turns of the second winding is 
With respect to claim 17, Kim teaches a three-phase coupled inductor (FIG. 1 above) comprising: 
an upper E core 40 comprising a first upper limb 47, 
a second upper limb 42, and 
a third upper limb 43; 
a lower E core 41 comprising a first lower limb 44, 
a second lower limb 45, and 
a third lower limb 46; 
a first winding 21 to wind the first upper limb 47; 
a second winding 22 to wind the second upper limb 42; 
a third winding 23 to wind the third upper limb 43; 
a fourth winding 31 to wind the first lower limb 44; and 
a fifth winding 33 to wind the third lower limb 46, 
wherein a third phase current flows through the third winding and fourth winding (paras. [0029]-[0030]). Kim does not expressly teach a first phase current flows through the first winding and the fifth winding.
Shudarek teaches an inductor (FIGs. 1A and 2), wherein a first phase current flows through the first winding 14 and the fifth winding 22 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic path.
With respect to claim 18, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 17, wherein the first, second, and third upper limbs face the first, second, and third lower limbs, respectively (Kim, para. [0030]). 
With respect to claim 19, Kim teaches the three-phase coupled inductor according to claim 18, wherein the third phase current flows from the third winding to the fourth winding (para. [0029]). Kim does not expressly teach, in the embodiment of FIG. 3, the first phase current flows from the first winding to the fifth winding.
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), the first phase current flows from the first winding 14 to the fifth winding 22 (paras. [0018] and [0026]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic path.
With respect to claim 20, Kim teaches the three-phase coupled inductor according to claim 19. Kim does not expressly teach the first limb is longer than the second limb. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2) wherein the first limb (left or right leg) is longer than the second limb (center leg) (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the limbs length as taught by Shudarek to the three-phase coupled inductor of Kim to provide air-gap to provide the required magnetic saturation characteristics.
With respect to claim 21, Kim teaches the three-phase coupled inductor according to claim 19. Kim does not expressly teach the second limb is wider than the first limb. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2) wherein
wherein the second limb (center leg) is wider than the first limb (left or right leg) (para. [0020]). It would have been obvious before the effective filing date of the claimed invention to a 
With respect to claim 22, Kim teaches the three-phase coupled inductor according to claim 18. Kim does not expressly teach the first upper limb is spaced apart from the first lower limb by an airgap. 
Shudarek teaches a three-phase coupled inductor 10 (e.g. FIGs. 1a and 2), wherein the first upper limb (upper left limb) is spaced apart from the first lower limb (lower left limb) by an airgap 313 (0052]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the airgap as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic saturation characteristics.
With respect to claim 23, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 17, wherein the first winding winds the first lower limb and the third winding winds the third lower limb (Kim, para. [0033]). This limitation is met when FIG. 1 is viewed upside down. Applicant does not also show this limitation in the Drawings submitted.
With respect to claim 24, Kim teaches a multi-phase coupled inductor (FIG. 1 above) comprising: 
a first outer leg 11; 
a second outer leg 13; 
a center leg 12 between the first outer leg 11 and the second outer leg 13; 
a first coil 21 winding the first outer leg 11; 
a second coil 22 winding the center leg 12; 
a third coil 23 winding the second outer leg 13; and 
a compensation coil 31 and 33 comprising a fourth coil 31 winding the first outer leg and a fifth coil 33 winding the second outer leg; 

wherein a third phase current flows through the third coil and the fourth coil
 (paras. [0029]-[0030]). Kim does not expressly teach wherein a first phase current flows through the first coil and the fifth coil.
Shudarek teaches an inductor (FIGs. 1A and 2), wherein a first phase current flows through the first coil 14 and the fifth coil 22 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first coil flows into the fifth coil as taught by Shudarek to the three-phase coupled inductor of Kim to provide the required magnetic path.
With respect to claim 25, Kim in view of Shudarek teaches the multi-phase coupled inductor according to claim 24, wherein the compensation coil comprises a fourth coil 31 winding the first outer leg 11 and a fifth coil winding 33 the second outer leg 13 (Kim, para. [0030]). 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Shudarek, as applied to claims 4 and 19 above, and further in view of Lindberg-Poulsen et al. (U.S. PG. Pub. No. 2014/0241012 A1).
With respect to claim 10, Kim in view of Shudarek teaches the three-phase coupled inductor according to claim 4. Kim in view of Shudarek does not expressly teach the three-phase coupled inductor includes a lower E core and an upper I core, and the lower E core includes the first limb, the second limb, and the third limb. 
Lindberg-Poulsen teaches a three-phase coupled inductor (Fig. 1), wherein the three-phase coupled inductor includes a lower E core and an upper I core, and the lower E core includes the first limb (left limb), the second limb (middle limb), and the third limb (right limb) .

8.	Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Lindberg-Poulsen et al. (U.S. PG. Pub. No. 2014/0241012 A1) in view of Shudarek.
With respect to claim 27, Lindberg-Poulsen et al., hereinafter referred to as “Lindberg-Poulsen,” teaches a multi-phase coupled inductor 100 (Fig. 7) comprising: 
an upper body 702b; 
a lower body 702a; 
a first outer leg 732b and 732a connecting the upper body and the lower body at a left side; 
a second outer leg 736a and 736b connecting the upper body and the lower body at a right side; 
a center leg 734a and 734b connecting the upper body and the lower body between the first outer leg and the second outer leg; 
a first winding PW1b wrapping the first outer leg; 
a second winding Lboostb wrapping the center leg; 
a third winding PW2b wrapping the second outer leg; 
a fourth winding PW1a wrapping the first outer leg; 
a fifth winding PW2a wrapping the second outer leg; 
a sixth winding SW1b wrapping the first outer leg; 
a seventh winding Lboosta wrapping the center leg; 
an eighth winding SW2b wrapping the second outer leg; 
a ninth winding SW1a wrapping the first outer leg; and 
2a wrapping the second outer leg, 
wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed (paras [0058]-[[0059]). One of the definitions of “integral” is “consisting or composed of parts that together constitute a whole” (https://www.dictionary.com/browse/integral). As seen in Fig. 7 of Lindberg-Poulsen, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are composed of parts that formed together. Therefore, it’s proper to interpret that Lindberg-Poulsen teaches “the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed” as currently claimed. 
Shudarek teaches a multi-phase coupled inductor (FIGs. 1A and 2), 
Wherein a primary first phase current flows through the first winding 14 and the fifth winding 22, and 
a primary third phase current flows through the third winding 18 and the fourth winding 26 (paras. [0018] and [0030]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the first phase current outputted from the first winding flows into the fifth winding as taught by Shudarek to the three-phase coupled inductor of Lindberg-Poulsen to provide the required magnetic path.

Claim 27 could have been interpreted as below:
With respect to claim 27, Lindberg-Poulsen et al., hereinafter referred to as “Lindberg-Poulsen,” teaches a multi-phase coupled inductor 100 (Fig. 7) comprising: 
an upper body 702b; 
a lower body 702a; 
a first outer leg 732b and 732a connecting the upper body and the lower body at a left side; 
a second outer leg 736a and 736b connecting the upper body and the lower body at a right side; 
a center leg 734a and 734b connecting the upper body and the lower body between the first outer leg and the second outer leg; 
a first winding PW1b wrapping the first outer leg; 
a second winding Lboostb wrapping the center leg; 
a third winding PW2a wrapping the second outer leg; 
a fourth winding PW1a wrapping the first outer leg; 
a fifth winding PW2b wrapping the second outer leg; 
a sixth winding SW1b wrapping the first outer leg; 
a seventh winding Lboosta wrapping the center leg; 
an eighth winding SW2b wrapping the second outer leg; 
a ninth winding SW1a wrapping the first outer leg; and 
a tenth winding SW2a wrapping the second outer leg, 
wherein, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed; 
a first primary phase current flows through the first winding PW1b and the fifth winding PW2b, and
wherein a primary third phase current flows through the third winding PW2a and the fourth winding PW1a (paras [0058]-[[0059]). One of the definitions of “integral” is “consisting or composed of parts that together constitute a whole” (https://www.dictionary.com/browse/integral). As seen in Fig. 7 of Lindberg-Poulsen, the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are composed of parts that formed together. Therefore, it’s proper to interpret that Lindberg-Poulsen teaches “the upper body, the lower body, the first outer leg, the second outer leg, and the center leg are integrally formed” as currently claimed. 


With respect to claim 28, Lindberg-Poulsen teaches the multi-phase coupled inductor according to claim 27, a primary second phase current flows through the second winding (paras. [0058]-[0059]).
With respect to claim 29, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to claim 28, wherein a secondary first phase current flows through the sixth winding and the tenth winding, a secondary second phase current flows through the seventh winding, and a secondary third phase current flows through the eighth winding and the ninth winding. Lindberg-Poulsen in view of Shudarek does not expressly teach a secondary first phase current flows through the sixth winding and the tenth winding, and a secondary second phase current flows through the seventh winding, and a secondary third phase current flows through the eighth winding and the ninth winding. However, the features of claims 29 is the same as the features of claim 28 except that the features of claim 29 is applied to a different set of windings. Since Shudarek teaches the current flow paths as claimed in claims 28 and 29, and Linberg-Poulson teaches the number of windings as claimed in claim 29, a person with ordinary skill in the art would be able to apply the current flow path of the windings of Shudarek to the second set of windings of Lindberg-Poulsen to provide the required magnetic path. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the a secondary first phase current flows through the sixth winding and the tenth winding, and a secondary second phase current flows through the seventh winding, and a secondary third phase current flows through the eighth winding and the ninth winding to provide the required magnetic path to meet design requirements.
With respect to claim 30, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to any of claim 29, wherein a first winding direction of the first 
With respect to claim 31, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to claim 30, wherein a fourth winding direction of the fourth winding is the same as a ninth winding direction of the ninth winding and a tenth winding direction of the tenth winding (Lindberg-Poulsen, paras. [0058]-[0059]). 
With respect to claim 32, Lindberg-Poulsen in view of Shudarek teaches the multi-phase coupled inductor according to claim 31, wherein the first winding direction is different from the fourth winding direction, and wherein the third winding direction is different from the fifth winding direction (Lindberg-Poulsen, paras. [0058]-[0059])).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837